 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      GINA G. D.,
                                                          CASE NO. 3:19-CV-05019-DWC
11                             Plaintiff,
                                                          ORDER REVERSING AND
12              v.                                        REMANDING DEFENDANT’S
                                                          DECISION TO DENY BENEFITS
13      COMMISSIONER OF SOCIAL
        SECURITY,
14
                               Defendant.
15
            Plaintiff filed this action, pursuant to 42 U.S.C. § 405(g), for judicial review of
16
     Defendant’s denial of Plaintiff’s applications for supplemental security income (“SSI”) and
17
     disability insurance benefits (“DIB”). Pursuant to 28 U.S.C. § 636(c), Federal Rule of Civil
18
     Procedure 73 and Local Rule MJR 13, the parties have consented to have this matter heard by
19
     the undersigned Magistrate Judge. See Dkt. 3.
20
            After considering the record, the Court concludes the Administrative Law Judge (“ALJ”)
21
     erred when he failed to provide specific, legitimate reasons supported by substantial evidence for
22
     giving little weight to the medical opinion of Dr. Rex E. Head, MD. Had the ALJ properly
23
     considered Dr. Head’s opinion, Plaintiff’s residual functional capacity (“RFC”) may have
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -1
 1 included additional limitations. The ALJ’s error is therefore not harmless, and this matter is

 2 reversed and remanded pursuant to sentence four of 42 U.S.C. § 405(g) to the Commissioner of

 3 the Social Security Administration (“Commissioner”) for further proceedings consistent with this

 4 Order.

 5                            FACTUAL AND PROCEDURAL HISTORY

 6          On June 29, 2015, Plaintiff filed an application for DIB and for SSI, alleging disability as

 7 of May 20, 2015. See Dkt. 8, Administrative Record (“AR”) 15. The application was denied

 8 upon initial administrative review and on reconsideration. See AR 15. A hearing was held before

 9 ALJ S. Andrew Grace on June 5, 2017. AR 15. In a decision dated November 13, 2017, the ALJ

10 determined Plaintiff to be not disabled. AR 26. Plaintiff’s request for review of the ALJ’s

11 decision was denied by the Appeals Council, making the ALJ’s decision the final decision of the

12 Commissioner. See AR 1; 20 C.F.R. § 404.981, § 416.1481.

13          In the Opening Brief, Plaintiff maintains the ALJ erred by failing to properly: (1)

14 evaluate the medical opinion evidence; (2) evaluate Plaintiff’s subjective symptom testimony;

15 and (3) assess Plaintiff’s RFC and Step 5 of the sequential evaluation process. Dkt. 10, p. 1.

16                                      STANDARD OF REVIEW

17          Pursuant to 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of

18 social security benefits if the ALJ’s findings are based on legal error or not supported by

19 substantial evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th

20 Cir. 2005) (citing Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir. 1999)).

21

22

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -2
 1                                            DISCUSSION

 2          I.     Whether the ALJ properly considered the medical opinion evidence.

 3          Plaintiff contends the ALJ erred in his evaluation of the medical opinion of Dr. Head, all

 4 other medical opinion evidence, and Plaintiff’s testimony.

 5          The ALJ must provide “clear and convincing” reasons for denying an uncontradicted

 6 opinion of either a treating or examining physician. Lester v. Chater, 81 F.3d 821, 830 (9th Cir.

 7 1996) (citing Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988); Pitzer v. Sullivan, 908 F.2d

 8 502, 506 (9th Cir. 1990)). When either a treating or an examining physician’s opinion is

 9 contradicted, the ALJ may deny the opinion “for specific and legitimate reasons that are

10 supported by substantial evidence in the record.” Lester, 81 F.3d at 830-831 (citing Andrews v.

11 Shalala, 53 F.3d 1035, 1043 (9th Cir. 1995); Murray v. Heckler, 722 F.2d 499, 502 (9th Cir.

12 1983)). The ALJ may do so by setting out “a detailed and thorough summary of the facts and

13 conflicting clinical evidence, stating his interpretation thereof, and making findings.” Reddick v.

14 Chater, 157 F.3d 715, 725 (9th Cir. 1998) (citing Magallanes v. Bowen, 881 F.2d 747, 751 (9th

15 Cir. 1989)). A person is considered disabled only if she is unable to engage in any substantial

16 gainful activity for “a continuous period of not less than 12-months” and can demonstrate such

17 inability. 42 U.S.C. § 1382c(a)(3)(A).

18          Plaintiff first asserts the ALJ improperly rejected Dr. Head’s opinion, and points to two

19 instances where she contends the ALJ erred. First, Plaintiff argues the ALJ erred when he

20 rejected certain parts of Dr. Head’s opinions that were “clear and specific” merely because other

21 parts of Dr. Head’s opinions were “not very specific.” Dkt. 8, p. 24. Second, Plaintiff argues the

22 ALJ erred when he believed that Dr. Head’s opinion may not be indicative of Plaintiff’s long-

23 term limitations. Id.

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -3
 1            On October 15, 2015, Dr. Head, an examining physician, conducted a physical exam of

 2 Plaintiff. AR 386-393. He documented his findings, including Plaintiff’s diagnoses. AR 386-393.

 3 According to Dr. Head, the physical examination revealed that Plaintiff could lift/carry at one

 4 time up to 20 pounds, and lift/carry repeatedly up to 15 pounds. AR 390. Dr. Head opined

 5 Plaintiff can sit at one time for 2 hours, walk on flat level ground without a break for 10 minutes,

 6 and walk for 1 hour in an 8-hour day. AR 390. Dr. Head went on to note both Plaintiff’s posture

 7 and her overhead and forward reaching had problems due to back pain. AR 390. Finally, Dr.

 8 Head opined Plaintiff can manipulate small objects or keyboard with no problem. AR 390.

 9            The ALJ discussed Dr. Head’s findings, and then stated:

10            However, for three reasons, the undersigned only gives these opinions some weight.
              First, these opinions are not very specific. For example, Dr. Head does not explain
11            what degree of limitation the claimant would have for each of the postural
              movements, so it is hard to translate those opinions in a function-by-function set of
12            limitations that can be presented to a vocational expert. Second, Dr. Head uses
              terminology that is different from agency terminology, referring to lifting and
13            carrying “repeatedly” instead of “frequently.”

14            However, the third and most significant issue related to these opinions is
              supportability over a 12-month period. Dr. Head saw the claimant just five months
15            after the accident. There was simply no way he could know which of the claimant’s
              work-related limitations would subside as the claimant continued to heal.
16
     AR 24.
17
              First, the ALJ discounted Dr. Head’s opinion because some of the opinion was “not very
18
     specific.” AR 24. The ALJ reasoned that because of the vagueness of Dr. Head’s opinion, he was
19
     unable to translate all of Dr. Head’s opinion in a “function-by-function set of limitations that can
20
     be presented to a vocational expert.” “[A]n ALJ errs when he rejects a medical opinion or
21
     assigns it little weight while doing nothing more than ignoring it, asserting without explanation
22
     that another medical opinion is more persuasive, or criticizing it with boilerplate language that
23
     fails to offer a substantive basis for his conclusion.” Garrison v. Colvin, 759 F.3d 995, 1012-13
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -4
 1 (9th Cir. 2014) (citing Nguyen v. Chater, 100 F.3d 1462, 1464 (9th Cir. 1996)). Similarly, an

 2 ALJ may not reject a physician’s opinion based merely on broadness or vagueness. McAllister v.

 3 Sullivan, 888 F.2d 599, 602 (9th Cir. 1989). To the extent that a physician’s report is ambiguous

 4 or inconsistent, the ALJ is required to recontact the issuing physician. 20 C.F.R. §§ 404.1512(e);

 5 416.912(e); Webb v. Barnhart, 433 F.3d 683, 687 (9th Cir. 2005); Thomas v. Barnhart, 278 F.3d

 6 947, 958 (9th Cir. 2002); Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001).

 7          Here, even though Dr. Head’s evaluations lacked precision regarding Plaintiff’s postural

 8 reaching limitations, Dr. Head opined Plaintiff had problems with overhead and forward

 9 reaching due to back pain. Thus, the ALJ could have assured Dr. Head’s opinion was properly

10 taken into account by including a limitation on Plaintiff’s ability to reach in the RFC.

11 Furthermore, there is no evidence that the ALJ attempted to contact Dr. Head after the ALJ

12 determined that Dr. Head’s opinion was vague. Additionally, the ALJ cannot assign Dr. Head’s

13 opinion little weight merely because his opinions “are not very specific.” AR 24. This reason is

14 conclusory and is therefore not sufficient to discount Dr. Head’s opinion. Thus, the ALJ’s first

15 reason for giving little weight to Dr. Head’s opinion is not a specific and legitimate reason

16 supported by substantial evidence.

17          Second, the ALJ discounted Dr. Head’s opinion because it “uses terminology that is

18 different from agency terminology, referring to lifting and carrying ‘repeatedly’ instead of

19 ‘frequently.’” AR 24. A conclusory statement is one that “stands alone, without any supporting

20 facts…” Hess v. Colvin, No. 14–8103, 2016 WL 1170875, at *3 (C.D. Cal. Mar. 24, 2016). The

21 ALJ’s above statement is, by definition, a conclusory statement. He does not explain why the

22 word “repeatedly” is different than “frequently” or why it would draw from the credibility of Dr.

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -5
 1 Head’s opinion. Thus, the ALJ’s second reason for giving little weight to Dr. Head’s opinion is

 2 not a specific and legitimate reason supported by substantial evidence.

 3          The ALJ noted that the third and final reason for discounting Dr. Head’s opinion was the

 4 most significant, specifically that his opinion was not necessarily indicative of the supportability

 5 of Plaintiff’s limitations for at least 12 months. AR 24. The ALJ reasoned that the opinion was to

 6 be afforded less weight because Dr. Head “saw the claimant just five months after the accident”

 7 and that there was “simply no way he could know which of the claimant’s work-related

 8 limitations would have been likely to last for at least 12 continuous months, and which

 9 limitations would subside as the claimant continued to heal.” AR 24. An ALJ “cannot arbitrarily

10 substitute his own judgment for competent medical opinion…” Balsamo v. Chater, 142 F.3d 75,

11 81 (2d Cir.1998) (citations omitted); Rohan v. Chater, 98 F.3d 966, 970 (7th Cir. 1996) (the ALJ

12 “must not succumb to the temptation to play doctor and make [his] own independent medical

13 findings.”); See also Day v. Weinberger, 522 F.2d 1154, 1156 (9th Cir.1975) (noting that hearing

14 examiner erred by failing to “set forth any specific reasons for rejecting the ... doctors'

15 uncontroverted conclusions” and instead “go[ing] outside the record to medical textbooks for the

16 purpose of making his own exploration and assessment as to claimant's physical condition” even

17 though he “was not qualified as a medical expert”); Trevizo v. Berryhill, 871 F.3d 664, 683 (9th

18 Cir. 2017).

19          Here, Dr. Head’s opinion makes no mention of whether he believes that Plaintiff’s

20 limitations would or would not last longer than 12-months. The ALJ’s opinion that “[t]here was

21 simply no way [Dr. Head] could know which of the claimant’s work-related limitations would

22 have been likely to last for at least 12 continuous months” is speculation pertaining to medical

23 conditions, something an ALJ is not qualified to do. Accordingly, the ALJ impermissibly

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -6
 1 substituted his opinion for that of a doctor. Thus, the ALJ’s third reason for discounting Dr.

 2 Head’s opinion is improper and is not a specific and legitimate reason supported by substantial

 3 evidence.

 4          “[H]armless error principles apply in the Social Security context.” Molina v. Astrue,

 5 674 F.3d 1104, 1115 (9th Cir. 2012). An error is harmless, however, only if it is not prejudicial

 6 to the claimant or “inconsequential” to the ALJ’s “ultimate nondisability determination.” Stout

 7 v. Commissioner, Social Security Admin., 454 F.3d 1050, 1055 (9th Cir. 2006); see Molina,

 8 674 F.3d at 1115. The determination as to whether an error is harmless requires a “case-

 9 specific application of judgment” by the reviewing court, based on an examination of the

10 record made “‘without regard to errors’ that do not affect the parties’ ‘substantial rights.’”

11 Molina, 674 F.3d at 1118-1119 (quoting Shinseki v. Sanders, 556 U.S. 396, 407 (2009)).

12          Here, the RFC limits Plaintiff to standing and/or walking for 6 hours in an 8-hour day and

13 sitting for 6 hours in an 8-hour day, with the ability to change positions every 30 minutes while

14 remaining at the workstation. AR 20. This limitation does not reflect all aspects of Dr. Head’s

15 opinion, specifically that Plaintiff can walk for 1 hour in an 8-hour day and has overhead and

16 forward reaching limitations. AR 390. As discussed above, the ALJ disregarded this limitation

17 without citing any specific and legitimate reasons that are supported by substantial evidence. Had

18 the ALJ not erred, his ultimate disability determination may have been different. Therefore, as

19 this may have an impact on the disability determination, the ALJ’s error is not harmless and

20 requires reversal.

21          II.    Whether the ALJ provided proper reasons for discounting Plaintiff’s
                   subjective symptom testimony.
22
            Plaintiff next contends that the ALJ failed to properly evaluate Plaintiff’s testimony
23
     regarding her symptoms. Dkt. 10, p. 9. The Court concludes the ALJ committed harmful error in
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -7
 1 assessing the medical opinion evidence and must re-evaluate all the medical evidence on remand.

 2 See Section I, supra. Because Plaintiff will be allowed to present new testimony and new

 3 evidence on remand and because the ALJ’s reconsideration of the medical evidence may have an

 4 impact on his assessment of Plaintiff’s subjective symptom testimony, the ALJ must reconsider

 5 the Plaintiff’s testimony on remand.

 6          III.    Whether the ALJ erred in assessing Plaintiff’s RFC and finding that Plaintiff
                    is not disabled at Step 5.
 7
            Plaintiff contends the ALJ erred in assessing her RFC and finding her not disabled at Step
 8
     5 of the sequential evaluation process because the RFC and hypothetical questions presented to
 9
     the vocational expert did not contain all Plaintiff’s limitations, both described by Dr. Head and
10
     Plaintiff herself. Dkt. 10, p. 17. The Court concludes the ALJ committed harmful error when he
11
     failed to properly consider the opinion of Dr. Head. See Section I, supra. On remand, the ALJ is
12
     directed to re-evaluate the medical evidence and Plaintiff’s subjective symptom testimony. See
13
     Sections I, II, supra. Therefore, the ALJ must also reassess the RFC on remand. See Social
14
     Security Ruling 96-8p (“The RFC assessment must always consider and address medical source
15
     opinions”); Valentine v. Commissioner Social Sec. Admin., 574 F.3d 685, 690 (9th Cir. 2009)
16
     (“an RFC that fails to take into account a claimant’s limitations is defective”). Accordingly,
17
     because the ALJ must re-evaluate Plaintiff’s RFC on remand, he must also reassess the findings
18
     at Step 5 to determine if there exist jobs in significant numbers in the national economy that
19
     Plaintiff can perform. See Watson v. Astrue, 2010 WL 4269545, *5 (C.D. Cal. Oct. 22, 2010)
20
     (finding the ALJ’s RFC determination and hypothetical questions posed to the vocational expert
21
     defective when the ALJ did not properly consider a doctor’s findings).
22

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -8
 1                                          CONCLUSION

 2         Based on the foregoing reasons, the Court hereby finds the ALJ improperly concluded

 3 Plaintiff was not disabled. Accordingly, Defendant’s decision to deny benefits is reversed and

 4 this matter is remanded for further administrative proceedings in accordance with the findings

 5 contained herein.

 6         Dated this 24th day of September, 2019.

 7

 8                                                      A
                                                        David W. Christel
 9
                                                        United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -9
